Name: Regulation (EEC) No 1546/75 of the Commission of 18 June 1975 defining the event in which the aid in respect of seeds becomes due and payable
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/ 14 Official Journal of the European Communities 19 . 6 . 75 REGULATION (EEC) No 1546/75 OF THE COMMISSION of 18 June 1975 defining the event in which the aid in respect of seeds becomes due and payable THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EpC) No 2358/71 (') of 26 October 1971 on the common organ ­ ization of the market in seeds, as last amended by Regulation (EEC) No 671 /75 (2), and in particular Article 3 (5) thereof ; Whereas Article 4 (2) of Council Regulation (EEC) No 11 34/68 (3) of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy provides that for transactions carried out pursuant to provisions on the common agricultural policy the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of that Regulation provides that the time when a transaction is carried out is to be consid ­ ered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the transaction becomes due and payable ; Whereas the event in which the aid in respect of seed becomes due and payable occurs at the time when the seeds are harvested ; whereas, however, it is very diffi ­ cult to establish the exact date of harvesting for a given lot ; Whereas experience has shown that harvesting is almost entirely completed during the month of July ; whereas according to the provisions of Commission Regulation (EEC) No 1 686/72 (4) of 2 August 1972 on certain detailed rules for aid for seed , as amended by Regulation (EEC) No 1 382/74 (5), aid may be paid at the latest on 31 July of the year following the year of the harvest ; whereas it is necessary to prevent aid from overlapping two successive years ; Whereas, in order to ensure uniform operation of the system of aid, the conversion rate to be used to calcu ­ late the amount of the aid in national currency should be the rate applicable at the end of the period referred to above ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Seeds , HAS ADOPTED THIS REGULATION : Article 1 The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 in which the aid in respect of seeds becomes due and payable shall be considered to have occurred on 1 August following the beginning of each marketing year. Article 2 This Regulation shall apply with effect from the 1975/76 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 72, 20 . 3 . 1975, p. 21 . 3 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . (4 ) OJ No L 177, 4 . 8 . 1972, p. 26 . (5 ) OJ No L 148 , 5 . 6 . 1974, p. 9 .